Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24,26-32,34-43 and 45-52 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, limitation of “wherein the electrode includes a conductive layer mount to, connected to or formed in or by a flexible PCB or other flexible substrate” is unclear because it is unclear  where a conductive layer is mounted to or  connected to. Furthermore, it is unclear how “an electrical connection” is interrelated and associated with  “an electrode”, “waveform sensing electronic circuitry”, capacitance determining electronic circuitry” and “signal processing electronic circuitry” .
In claim 27, it is unclear  how “an electrical connection” is interrelated and associated with  “an electrode”, “waveform sensing electronic circuitry”, capacitance determining electronic circuitry” and “signal processing electronic circuitry” ?
In claim 30, it is unclear it is unclear how “an electrical connection” is interrelated and associated with  “an electrode”, “waveform sensing electronic circuitry”, capacitance determining electronic circuitry” and “signal processing electronic circuitry”?
In claim 38, it is unclear it is unclear how “an electrical connection” is interrelated and associated with  “an electrode”, “waveform sensing electronic circuitry”, capacitance determining electronic circuitry” and “signal processing electronic circuitry”?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-24,26, 30-32,34-43 and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9.13 and 18-22  of U.S. Patent No.  11,002,765. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1-9.13 and 18-21  of U.S. Patent No.  11,002,765. Encompass the limitations of the instant claims 23-24,26,37,39-49 and 51-52 . 

        Pending Application SN# 17/542,326                         U.S. Pat# 11,002,765 
Claim 23: (Currently Amended) A non-contact electric potential meter system suitable for obtaining a determination of a voltage between a first hot conductor of a first alternating current (AC) electrical circuit and a reference potential, without direct electrical contact to the first hot conductor and without comparison to a second AC voltage signal, the non-contact electric potential meter system comprising: a measurement region configured to receive the first hot conductor without interruption of the first hot conductor; and a capacitive AC voltage sensing mechanism, comprising: an electrode situated near the first hot conductor when the measurement region has received the first hot conductor;  wherein the electrode includes a conductive layer mounted to, connected to or  or formed in or by a flexible PCB or other an electrical connection connectable to a reference potential; waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the electrode; capacitance-determining electronic circuitry configured to obtain a scaling factor based on a coupling capacitance formed between the first hot conductor and the electrode; and signal processing electronic circuitry configured to obtain, from the AC voltage waveform obtained by the waveform-sensing electronic Page 4 of 20 Dr. Prabal DUTTA - Vizi Metering, Inc.Application No.: 17/542,326Attorney Docket No.: VIZI-2020002x IfResponse to June 7, 2022 Office Actioncircuitry and the coupling capacitance-based scaling factor obtained by the capacitance-determining electronic circuitry, the voltage between the first hot conductor and the reference potential.  
Claim 24: (Previously Presented) The non-contact electric potential meter system of Claim 23, wherein the measurement region is configured such that no other conductor is received by the measurement region.
Claim 50:Previously presented)  The non-contact electricpotential meter system of Claim 23, further comprising power supply means configured to power the electronic circuitry.
Claim 26: (Previously Presented) The non-contact electric potential meter system of Claim 23, wherein the measurement region is at least partly surrounded by a shield constructed from high-conductivity material.
  
Claim 37: (Previously Presented) The non-contact electric potential meter system of Claim 23, further comprising a rigid portion and/or a housing.  
Claim 39: (Previously Presented) The non-contact electric potential meter system of Claim 23, wherein the signal processing electronic circuitry is configured to process the AC voltage waveform obtained by the waveform-sensing electronic circuitry to obtain a line voltage waveform frequency spectrum or shape, and to scale the obtained line voltage waveform frequency spectrum or shape using Page 9 of 20 Dr. Prabal DU I'A - Vizi Metering, Inc.Application No.: 17/542,326Attorney Docket No.: VIZI-2020002x IfResponse to June 7, 2022 Office Actionthe scaling factor based on the coupling capacitance obtained by the capacitance-determining electronic circuitry.  
Claim 40: (Previously Presented) The non-contact electric potential meter system of Claim 23, wherein the waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the electrode comprises an amplifier circuit having an output that depends on the coupling capacitance formed between the first hot conductor and the electrode and depends on the voltage between the first hot conductor and the reference potential.  

Claim 41: (Currently Amended) The non-contact electric potential meter system of , wherein the amplifier circuit comprises a transimpedance amplifier circuit having an output that scales linearly with the coupling capacitance and with the voltage between the first hot conductor and the reference potential.  
Claim 42: (Currently Amended) The non-contact electric potential meter system of Claim 23, wherein: the capacitance-determining electronic circuitry comprises coupling capacitance tracking circuitry configured to have an output frequency that depends on the coupling capacitance formed between the first hot conductor and the electrode; and the capacitance-determining electronic circuitry comprises scaling factor obtaining circuitry configured to obtain the scaling factor based on the output frequency of the coupling capacitance tracking circuitry.  
Claim 43: (Previously Presented) The non-contact electric potential meter system of Claim 23, wherein the capacitance-determining electronic circuitry comprisesPage 10 of 20Dr. Prabal DUTTA - Vizi Metering, Inc. Application No.: 17/542,326Attorney Docket No.: VIZI-2020002x IfResponse to June 7, 2022 Office Actiona circuit including an astable op-amp multivibrator that is configured to switch an output signal between an output voltage and a ground potential at a switching frequency inversely proportional to the coupling capacitance formed between the first hot conductor and the electrode.
Claim 45: (New) The non-contact electric potential meter system of Claim 23, wherein the capacitance-determining electronic circuitry comprises a calibration circuit including a relaxation oscillator, a reference capacitance to the reference potential, a switch configured to selectively connect the reference capacitance and the coupling capacitance, and circuitry configured to obtain a difference between a first frequency of the calibration circuit when the switch is open, and a second frequency of the calibration circuit when the switch is closed.
Claim 46: (New) The non-contact electric potential meter system of Claim 23, wherein the capacitive AC voltage sensing mechanism comprises: measurement means to obtain a determination of at least one physical dimension or characteristic of the first hot conductor; electronic circuitry configured to obtain, based on the determination or characteristic  of the at least one physical dimension of the first hot conductor, a determination of a distance between the electrode and a center of the first hot conductor; and wherein the capacitance-determining electronic circuitry is configured to use the determined distance between the electrode and the center of the first hot conductor and the determined at least one physical characteristic of the first hot













Claim 47: (New) The non-contact electric
potential meter system of Claim 46, wherein
the measurement means are configured to
sense one or more of: a diameter of the first
hot conductor including an insulating layer, a
circumference of the first hot conductor, a
distance indicator of a flexible sensing attachment, or a curvature or bending of the
flexible sensing attachment.
Claim 48: (New) The non-contact electric
potential meter system of Claim 23, further
comprising: a current sensing mechanism,
comprising: a current transformer configured
to measure the current in the first hot
conductor; and current processing electronic
circuitry configured to obtain a determination
of the current in the first hot conductor.

Claim 49: (New) The non-contact electric
potential meter system of Claim 23, wherein
the signal processing electronic circuitry is
configured to process and time-synchronize a
current waveform and a voltage waveform of
the first alternating current electrical circuit to
obtain a determination of a power factor of
the first alternating current electrical circuit.

Claim 51: (New) The non-contact electric
potential meter system of Claim 50, wherein
the power supply means comprise one or
more of a stored energy system, an external power supply, or energy harvesting circuitry
suitable for obtaining power from the first
alternating current electrical circuit.

Claim 52: (New) The non-contact electric
potential meter system of Claim 23, further
comprising a multiplexing circuit configured
to share a current transformer between a
current sensing mechanism and the energy
harvesting circuitry, or configured to
selectively couple the electrode to the
waveform-sensing electronic circuitry or to
the capacitance-determining electronic
circuitry.







Claim 27: (Currently Amended) A non-contact electric potential meter system suitable for obtaining a determination of a voltage between a first hot conductor of a first alternating current (AC) electrical circuit and a reference potential, without direct electrical contact to the first hot conductor and without comparison to a second AC voltage signal, the non-contact electric potential meter system comprising: a flexible sensing element attachment providing a measurement region configured to receive the first hot conductor without interruption of the first hot conductor; wherein the flexible sensing attachment in operation is configured to at least partly surround the first hot conductor  and a capacitive AC voltage sensing mechanism, comprising: an electrode situated near the first hot conductor when the measurement region has received the first hot conductor; connected to, or formed in or by a flexible PCB or other an electrical connection connectable to a reference potential; waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the electrode; capacitance-determining electronic circuitry configured to obtain a scaling factor based on a coupling capacitance formed between the first hot conductor and the electrode; and signal processing electronic circuitry configured to obtain, from the AC voltage waveform obtained by the waveform-sensing electronic  circuitry and the coupling capacitance-based scaling factor obtained by the capacitance-determining electronic circuitry, the voltage between the first hot conductor and the reference potential.  



Claim 28: (Previously Presented) The non-contact electric potential meter system of Claim 27, wherein the flexible sensing attachment comprises a shield constructed from high-conductivity material.
Claim 34: (Previously Presented) The non-contact electric potential meter system of
Claim 27, wherein the flexible sensing attachment is configured to wrap around
the first hot conductor.
Claim 35: (Previously Presented) The non-contact electric potential meter system of Claim 27, wherein the flexible sensing attachment is configured to wrap around the first hot conductor to produce a determinable geometric relationship between the electrode and the first hot conductor, and wherein the determinable geometric relationship comprises a closest distance of between 1 mm and 15 mm.
























Claim 30: (Currently Amended) A non-contact electric potential meter system suitable for obtaining a determination of a voltage between a first hot conductor of a first alternating current (AC) electrical circuit and a reference potential, without direct electrical contact to the first hot conductor and without comparison to a second AC voltage signal, the non-contact electric potential meter system comprising: a measurement region configured to receive the first hot conductor without interruption of the first hot conductor; and a capacitive AC voltage sensing mechanism, comprising: an electrode situated near the first hot conductor when the measurement region has received the first hot conductor; connected to, or formed in or by a flexible PCB or other an electrical connection connectable to a reference potential; waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the electrode; capacitance-determining electronic circuitry configured to obtain a scaling factor based on a coupling capacitance formed between the first hot conductor and the electrode; and wherein the capacitance determining circuitry includes a shield driver circuit or chip and/or a capacitance measurement chip or circuit ; and signal processing electronic circuitry configured to obtain, from the AC voltage waveform obtained by the waveform-sensing electronic circuitry and the coupling capacitance-based scaling factor obtained by the capacitance-determining electronic circuitry, the voltage between the first hot conductor and the reference potential.




Claim 31: (Previously Presented) The non-contact electric potential meter system of Claim 30, wherein the shield driver circuit or chip drives a shield constructed from high-conductivity material with a signal or waveform to reduce a measurement of a capacitance or of an induced displacement current between the shield and the electrode.
Claim 32: (Previously Presented) The non-contact electric potential meter system of Claim 30, further comprising a multiplexing circuit configured to selectively couple a shield constructed from high-conductivity material to the reference potential or to the shield driver circuit or chip.

Claim 38: (Currently Amended) A non-contact electric potential meter system suitable for obtaining a determination of a voltage between a first hot conductor of a first alternating current (AC) electrical circuit and a reference potential, without direct electrical contact to the first hot conductor and without comparison to a second AC voltage signal, the non-contact electric potential meter system comprising: a measurement region configured to receive the first hot conductor without interruption of the first hot conductor; and a capacitive AC voltage sensing mechanism, comprising: an electrode situated near the first hot conductor when the measurement region has received the first hot conductor; and  waveform-sensing electronic circuitry configured to obtain an AC voltage waveform induced by capacitive coupling between the first hot conductor and the electrode; capacitance-determining electronic circuitry configured to obtain a scaling factor based on a coupling capacitance formed between the first hot conductor and the electrode;  and signal processing electronic circuitry configured to obtain, from the AC voltage waveform obtained by the waveform-sensing electronic  circuitry and the coupling capacitance-based scaling factor obtained by the capacitance-determining electronic circuitry, the voltage between the first hot conductor and the reference potential and a housing or attachment configured to connect to or be grabbable by “a hot stick” tool .










Claim 1. A non-contact electric potential
meter system suitable for obtaining a
determination of a voltage between a first hot
conductor of a first alternating current (AC)
electrical circuit and a reference potential,
without direct electrical contact to the first hot
conductor and without reference to a second
AC voltage signal, the non- contact electric
potential meter system comprising: a housing
providing a measurement region configured to
receive the first hot conductor, such that the
first hot conductor is received by the
measurement region without interruption of
the first hot conductor; and wherein the
measurement region in operation is
configured to exclude each additional hot
conductor of the first alternating current
electrical circuit, such that only the first hot
conductor is received by the measurement
region; a capacitive AC voltage sensing
mechanism, comprising: a conductive sense
plate having a determinable geometric
relationship to the first hot conductor when
the measurement region has received the first
hot conductor; an electrical connection to a
reference potential; waveform-sensing
electronic circuitry configured to obtain an
AC voltage waveform induced by capacitive
coupling between the first hot conductor and
obtain a scaling factor based on a coupling
capacitance formed between the first hot
conductor and the conductive sense plate;
signal processing electronic circuitry
configured to obtain, from the AC voltage
waveform obtained by the waveform-sensing
electronic circuitry and the coupling
capacitance-based scaling factor obtained by
the capacitance-determining electronic
circuitry, the voltage between the first hot
conductor and the reference potential; and
power supply means configured to power the
electronic circuitry.




Claim 13. The non-contact electric potential
meter system of Claim |, whereim the
measurement region is ab least partly
surrounded by a shield constructed from high-
conductivity material.






Claim 2. The non-contact electric potential
meter system of Claim 1, wherein the signal
processing electronic circuitry is configured
to process the AC voltage waveform obtained
by the waveform-sensing electronic circuitry
to obtain a line voltage waveform frequency
spectrum or shape, and to scale the obtained
line voltage waveform frequency spectrum or
shape using the scaling factor based on the
coupling capacitance obtained by the
capacitance-determining electronic circuitry.

Claim 3. The non-contact electric potential
meter system of Claim 1, wherein the
waveform- sensing electronic circuitry
configured to obtain an AC voltage waveform
induced by capacitive coupling between the
first hot conductor and the conductive sense
plate comprises an amplifier circuit having an
output that depends on the coupling
capacitance formed between the first hot
conductor and the conductive sense plate and
depends on the voltage between the first hot
conductor and the reference potential.

Claim 4. The non-contact electric potential
meter system of Claim 3, wherein the
amplifier circuit comprises a transimpedance
amplifier circuit having an output that scales
linearly with the coupling capacitance and
with the voltage between the first hot
conductor and the reference potential.

Claim 5. The non-contact electric potential
meter system of Claim 1, wherein: the
capacitance-determining electronic circuitry
comprises coupling capacitance tracking
circuitry configured to have an output
frequency that depends on the coupling
capacitance formed between the first hot
conductor and the conductive sense plate; and
the capacitance-determining electronic
circuitry comprises scaling factor obtaining
circuitry configured to obtain the scaling
factor based on the output frequency of the
coupling capacitance tracking circuitry.

Claim 6. The non-contact electric potential
meter system of Claim 1, wherein the
capacitance-determining electronic circuitry
comprises a circuit including an astable op-
amp multivibrator that is configured to switch
an output signal between an output voltage
and a ground potential at a switching
frequency inversely proportional to the
coupling capacitance formed between the first
hot conductor and the conductive sense plate.


Claim 7. The non-contact electric potential
meter system of Claim 1, wherein the
capacitance-determining electronic circuitry
comprises a calibration circuit including a
relaxation oscillator, a reference capacitance
to the reference potential, a switch configured
to selectively connect the reference capacitance and the coupling capacitance, and
circuitry configured to obtain a difference
between a first frequency of the calibration
circuit when the switch is open, and a second
frequency of the calibration circuit when the
switch is closed.

Claim 8. The non-contact electric potential
meter system of Claim 1, wherein the
capacitive AC voltage sensing mechanism
comprises: measurement means to obtain a
determination of at least one physical
dimension of the first hot conductor; wherein
the measurement region configured to receive
the first hot conductor is further configured to
fix at least a portion of the first hot conductor
in or against a known position; and wherein
the measurement means are configured to
obtain a determination of the at least one
physical dimension of the first hot conductor
when the at least a portion of the first hot
conductor is fixed in or against a known
position; and digital caliper electronic
circuitry configured to obtain, based on the determination of the at least one physical
dimension of the first hot conductor, a
determination of a distance between the
conductive sense plate and a center of the firs
hot conductor; and wherein the capacitance-
determining electronic circuitry is configured
to use the determined distance between the
conductive sense plate and the center of the
first hot conductor and the determined at leas
one physical characteristic of the first hot
conductor to obtain the scaling factor based
on the coupling capacitance formed between
the first hot conductor and the conductive
sense plate.

Claim 9. The non-contact electric potential
meter system of Claim 8, wherein the
measurement means are configured to obtain
a determination of a diameter of the first hot
conductor including an insulating layer.




Claim 18. The non-contact electric potential
meter system of Claim 1, further comprising:
a current sensing mechanism, comprising: a
current transformer configured to measure the
current in the first hot conductor; and current
processing electronic circuitry configured to
obtain a determination of the current in the
first hot conductor.

Claim 19. The non-contact electric potential
meter system of Claim 18, wherein the signal
processing electronic circuitry is configured
to process and time-synchronize a current
waveform and a voltage waveform of the first
alternating current electrical circuit to obtain a
determination of a power factor of the first
alternating current electrical circuit.

Claim 20. The non-contact electric potential
meter system of Claim 1, wherein the power
supply means configured to power the
electronic circuitry comprise energy harvesting circuitry suitable for obtaining
power from the first alternating current
electrical circuit.

Claim 21. The non-contact electric potential
meter system of Claim 20, further comprising
a multiplexing circuit configured to share a
current transformer between a current sensing
mechanism and the energy harvesting
circuitry.
Claim 22. The non-contact electric potential
meter system of Claim 1, further comprising a
multiplexing circuit configured to selectively
couple the conductive sense plate to the
waveform-sensing electronic circuitry or to
the capacitance-determining electronic
circuitry.




Claim 1. A non-contact electric potential
meter system suitable for obtaining a
determination of a voltage between a first hot
conductor of a first alternating current (AC)
electrical circuit and a reference potential,
without direct electrical contact to the first hot
conductor and without reference to a second
AC voltage signal, the non- contact electric
potential meter system comprising: a housing
providing a measurement region configured to
receive the first hot conductor, such that the
first hot conductor is received by the
measurement region without interruption of
the first hot conductor; and wherein the
measurement region in operation is
configured to exclude each additional hot
conductor of the first alternating current
electrical circuit, such that only the first hot
conductor is received by the measurement
region; a capacitive AC voltage sensing
mechanism, comprising: a conductive sense
plate having a determinable geometric
relationship to the first hot conductor when
the measurement region has received the first
hot conductor; an electrical connection to a
reference potential; waveform-sensing
electronic circuitry configured to obtain an
AC voltage waveform induced by capacitive
coupling between the first hot conductor and
obtain a scaling factor based on a coupling
capacitance formed between the first hot
conductor and the conductive sense plate;
signal processing electronic circuitry
configured to obtain, from the AC voltage
waveform obtained by the waveform-sensing
electronic circuitry and the coupling
capacitance-based scaling factor obtained by
the capacitance-determining electronic
circuitry, the voltage between the first hot
conductor and the reference potential; and
power supply means configured to power the
electronic circuitry.
13. The non-contact electric potential meter system of claim 1, wherein the measurement region is at least partly surrounded by a shield constructed from high-conductivity material.







8. The non-contact electric potential meter system of claim 1, wherein the capacitive AC voltage sensing mechanism comprises: measurement means to obtain a determination of at least one physical dimension of the first hot conductor; wherein the measurement region configured to receive the first hot conductor is further configured to fix at least a portion of the first hot conductor in or against a known position; and wherein the measurement means are configured to obtain a determination of the at least one physical dimension of the first hot conductor when the at least a portion of the first hot conductor is fixed in or against a known position; and digital caliper electronic circuitry configured to obtain, based on the determination of the at least one physical dimension of the first hot conductor, a determination of a distance between the conductive sense plate and a center of the first hot conductor; and wherein the capacitance-determining electronic circuitry is configured to use the determined distance between the conductive sense plate and the center of the first hot conductor and the determined at least one physical characteristic of the first hot conductor to obtain the scaling factor based on the coupling capacitance formed between the first hot conductor and the conductive sense plate.

Claim 1. A non-contact electric potential
meter system suitable for obtaining a
determination of a voltage between a first hot
conductor of a first alternating current (AC)
electrical circuit and a reference potential,
without direct electrical contact to the first hot
conductor and without reference to a second
AC voltage signal, the non- contact electric
potential meter system comprising: a housing
providing a measurement region configured to
receive the first hot conductor, such that the
first hot conductor is received by the
measurement region without interruption of
the first hot conductor; and wherein the
measurement region in operation is
configured to exclude each additional hot
conductor of the first alternating current
electrical circuit, such that only the first hot
conductor is received by the measurement
region; a capacitive AC voltage sensing
mechanism, comprising: a conductive sense
plate having a determinable geometric
relationship to the first hot conductor when
the measurement region has received the first
hot conductor; an electrical connection to a
reference potential; waveform-sensing
electronic circuitry configured to obtain an
AC voltage waveform induced by capacitive
coupling between the first hot conductor and
obtain a scaling factor based on a coupling
capacitance formed between the first hot
conductor and the conductive sense plate;
signal processing electronic circuitry
configured to obtain, from the AC voltage
waveform obtained by the waveform-sensing
electronic circuitry and the coupling
capacitance-based scaling factor obtained by
the capacitance-determining electronic
circuitry, the voltage between the first hot
conductor and the reference potential; and
power supply means configured to power the
electronic circuitry.
Claim 13. The non-contact electric potential
meter system of Claim |, wherein  the
measurement region is at least partly
surrounded by a shield constructed from high-
conductivity material.





Claim 22. The non-contact electric potential
meter system of Claim 1, further comprising a
multiplexing circuit configured to selectively
couple the conductive sense plate to the
waveform-sensing electronic circuitry or to
the capacitance-determining electronic
circuitry.


Claim 1. A non-contact electric potential
meter system suitable for obtaining a
determination of a voltage between a first hot
conductor of a first alternating current (AC)
electrical circuit and a reference potential,
without direct electrical contact to the first hot
conductor and without reference to a second
AC voltage signal, the non- contact electric
potential meter system comprising: a housing
providing a measurement region configured to
receive the first hot conductor, such that the
first hot conductor is received by the
measurement region without interruption of
the first hot conductor; and wherein the
measurement region in operation is
configured to exclude each additional hot
conductor of the first alternating current
electrical circuit, such that only the first hot
conductor is received by the measurement
region; a capacitive AC voltage sensing
mechanism, comprising: a conductive sense
plate having a determinable geometric
relationship to the first hot conductor when
the measurement region has received the first
hot conductor; an electrical connection to a
reference potential; waveform-sensing
electronic circuitry configured to obtain an
AC voltage waveform induced by capacitive
coupling between the first hot conductor and
obtain a scaling factor based on a coupling
capacitance formed between the first hot
conductor and the conductive sense plate;
signal processing electronic circuitry
configured to obtain, from the AC voltage
waveform obtained by the waveform-sensing
electronic circuitry and the coupling
capacitance-based scaling factor obtained by
the capacitance-determining electronic
circuitry, the voltage between the first hot
conductor and the reference potential; and
power supply means configured to power the
electronic circuitry.




As to claim 29, Claims 1 and 13 of Pat. No. 11,002,765 disclose the non-contact electric potential meter system  as recited in claims 1 and 13  but it does not mention about shield (the flexible sensing attachment)  comprises a bi-stable structure. However, it would have been obvious for one of ordinary skill in the art to recognized that the shield constructed from high-conductivity material and wrapped around the hot conductor is a bi-stable structure due to their flexibility. Furthermore, Applicants have not established the significant feature of “a bi-stable structure”, therefore this feature is considered as an obvious design choice. 
As to claim 36, claims 1 and 13  of Pat Mo.11,oo2,765 discloses  the non-contact electric potential meter system but it does not mention about  the shield (flexible sensing attachment) includes a relatively more flexible portion and a relatively less flexible portion. However, it would have been obvious for one of ordinary skill in the art to consider that the flexible shield would includes a relatively more flexible portion and a relatively less flexible portion for the purpose of wrapping around the hot conductor.
6	Claim 33 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the multiplexing circuit is configured to couple the shield to the reference potential when the waveform-sensing electronic circuitry is in operation, and to the shield driver circuit or chip to drive it to approximately the same potential as the electrode to minimize an effect or a measurement of a capacitance between them when the capacitance-determining electronic circuitry is in operation as recited in claim 33.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Mason et al (Pat# 9,347,976) disclose hot stick power analyzer.
	Lightbody et al (pat# 7,265,533) disclose non-intrusive power monitor.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867